The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al (US 2010/0322582 A1).
Regarding claim 27, Cooke discloses (e.g., Figs. 1, 3, 7, 8, 19 – 21, and 25; par. 0045 – 0051, 0079 – 0083, and 0089 – 0094) a fiber optic telecommunications system comprising: 
a telecommunications chassis 10 defining a front (front side in Fig. 1) and a rear (rear side in Fig. 1); 
a plurality of blades (trays 20 shown in detail in Fig. 3; para. 0047) slidably mounted to the chassis 10 (by using tray guides 58 along/into which trays 20 slide; Figs. 1, 7, and 8; par. 0054), the blades 20 stacked vertically (in the orientation of Fig. 1) and slidable in a direction extending from the front to the rear (Figs. 1, 7, and 8); and 
a plurality of fiber optic cassettes (identified as 22 in Fig. 1 and as 190; par. 0047 and 0079) removably mounted to each blade 20 (as shown in Fig. 19), wherein a portion of a first fiber optic cassette (e.g., the center bottommost 22 in Fig. 1) mounted on a first blade 10 (bottommost 10) overlaps a portion of a second fiber optic cassette 22 (center middle) mounted on a second blade 10 (middle 10) positioned directly above the first blade 10 (bottommost 10).
Cooke teaches that the base of each cassette 22/190 defines a notched area 193 for receiving a portion 32 (rail guide) of the blade 20 on which the cassette is mounted (as shown in Figs. 19 and 20; par. 0079). While Figs. 1 and 2 show the cassettes 22 mounted on the blades 20 in a perspective view, rather than its vertical cross-section, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the notched area 193 (as well as optional/additional recesses on the bottom side of the cassette 22) can be high/deep enough to accommodate the height of 32 and a (small) thickness of the bottom plate of 20 (with oval openings) on which the cassette 660 is mounted, so that the blade 20 does not increase the overall maximum height defined by the housing and a portion of the first fiber optic cassette 22 mounted on the first (bottommost) blade 10 abuts a portion of the second fiber optic cassette 22 mounted on the second (middle) blade 10 positioned directly above the first (bottommost) blade 10. Such an arrangement serves Cooke’s goal of achieving a blade-cassette assembly with a small/reduced overall height in order to increase the number of stacked optical ports (adapters/connectors) for a given overall height of the system and thereby increase its integration density, as desired by Cooke (e.g., par. 0057, 0064, 0066, 0068, and 0070). 
In light of the foregoing analysis, Cooke teaches expressly or renders obvious all of the recited limitations. 
Regarding claim 28, Cooke expressly teaches that each cassette (22 and 190 in Figs. 11 and 20 respectively) includes a housing defining a front side 96/202 and an opposite rear side 98/205 (par. 0061, 0080, and 0081); a plurality of fiber optic connection locations 23 defined by adapter ports 23/128 positioned on the front side 96/202 of the housing (“the fiber optic components 23 are disposed … in the front side 96 of the main body 90. In this embodiment, the fiber optic components 23 are duplex LC adapters 128, which support single or duplex fiber connections …” at para. 0061) and a cable entry location (at rear side 98 in Fig. 11) defined on the housing (for a multi-fiber connector 100; par. 0058) for a cable (from 100) to enter the cassette 22 (as seen in Fig. 11) for providing an optical signal leading to the adapter ports at the front side 202 of the housing, wherein the portions of the first and second cassettes (vertically stacked in adjacent blades/trays 10) that abut each other are adjacent the adapter ports (as seen in Fig. 1).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Solheid et al (WO 2013/052854 A2).
Regarding claim 27, Solheid discloses (e.g., Figs. 1 – 3, 8, 10, 25, 27, 37 – 40, 58, 59, 97 – 101) a fiber optic telecommunications system 300 comprising: 
a telecommunications chassis (fiber distribution frame 10) defining a front 12 and a rear 14 (Fig. 1); 
a plurality of blades (trays 600 shown in detail in Figs. 37 and 38) slidably mounted to the chassis (e.g., Fig. 25; Abstract), the blades stacked vertically (in the orientation of Fig. 25) and slidable in a direction extending from the front to the rear (as shown in Fig. 25); and 
a plurality of fiber optic cassettes 660 (detailed in Figs. 38 – 49; 40:27 – 41:22) removably mounted to each blade 600, wherein a portion of a first fiber optic cassette (e.g., the left bottommost cassette in Fig. 25) mounted on a first (bottommost) blade overlaps a portion of a second fiber optic cassette (immediately adjacent to the first fiber optic cassette and vertically stacked with it) mounted on a second blade 10 (immediately adjacent to the first blade and vertically stacked with it) positioned directly above the first blade.
Solheid teaches the base of each cassette 660 defines a notched area for receiving a portion 630 of the blade 600 (as shown in Figs. 37 and 38) on which the cassette is mounted (as shown in Fig. 38). While Fig. 38 shows the cassette 660 mounted on the blade 600 in a perspective view, rather than its vertical cross-section, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the notched area can be at least as deep as the overall higher of 610 and 630 (shown in Fig. 37) on which the cassette 660 is mounted so that the blade does not increase the overall maximum height defined by the housing. Such an arrangement serves Solheid’s goal of achieving a blade-cassette assembly with a small/reduced overall height in order to increase the number of stacked optical ports (adapters/connectors) for a given overall height of the system and thereby increase its integration density, as desired by Solheid (“the present disclosure relates to a fiber optic module designed for high density applications” at 1:14 – 16; 18:3 – 16). 
Regarding claim 28, Solheid expressly teaches (e.g., Fig. 38) that each cassette 660 includes a housing defining a front side and an opposite rear side; a plurality of fiber optic connection locations 616 defined by adapter ports 650 positioned on the front side of the housing (Fig. 38; 1st para. on p. 40) and a cable entry location 680 defined on the housing (by multi-fiber connectors 662; 40:32 – 41:4) for a cable to enter the cassette 660 for providing an optical signal leading to the adapter ports 650 at the front side of the housing, wherein the portions of the first and second cassettes that abut each other are adjacent the adapter ports (as seen in Fig. 25).

Reasons for Allowance
Claims 19 – 26 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over a fiber-optic telecommunications system taught by Cooke and by Solheid et al (US 2014/0086545 A1).
Claim 19 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for a fiber-optic telecommunications system having the recited features and, in particular, comprising a plurality of fiber-optic cassettes slidably mounted to a chassis, wherein the fiber optic cassettes are mounted within a 19-inch rack via the chassis, the fiber optic cassettes provide 240 adapter ports having a standard LC connector format within a 1RU of rack space within the 19-inch rack. The instant application discloses (Figs. 1, 9, 16, 20, and 47) a fiber-optic telecommunications system 10 that uses thin-profile blades 40 (not increasing the overall height/thickness; Figs. 11 and 12), thin-profile sections 74 of cable managers 61 (Fig. 46), thin-profile cassettes 60 to maximize the number of cassettes 60 (up to 5 x 4 = 20) that can be accommodated within a 19” x 1.75” (1RU) aperture and a concomitant ultra-high capacity/density (12 x 20 = 240) of adapter ports 86 of a standard LC connector format. Specifically, the instant specification discloses that “The depicted cassette 60 is configured to provide twelve connection locations 62 defined by standard LC format adapters 64 at the front 66 of the cassette 60 ... With five cassettes 60 located on each blade 40 and with eight blades 40 located on each chassis 14, the chassis 14 can accommodate 480 standard LC format connections within a 2RU rack spacing. A similar 1RU chassis can, thus, accommodate 240 standard LC format connections within that 1RU spacing” (at para. 0129 of US 20210072482 A1, emphasis added) and “The thinner profile sections 74 are positioned between the cassettes 60 when the cable managers 61 are mounted to the blades 40 to preserve the overall density within the 19-inch rack 12” (at para. 0130).
On the contrary, the maximum number of adapter ports of the standard LC connector format that can be accommodated within a 19” x 1.75” (1RU) aperture of a fiber-optic telecommunications system disclosed by Cooke is at the most 144 (4 cassettes (22) in 3 vertically-stacked rows of blades (20) provide 4 x 3 x 12 = 144 optical connections; para. 0046 – 0048; 1st row of Table at para. 0091). Cooke states that the maximum number of optical connections is determined for a 6.9 – 7.0 mm width of each adapter (para. 0047, 0066, 0077, 0082, and 0087), the width corresponding to the standard LC connector format, as evidenced by an NPL reference “LC Product Specification” (2.1b – LC Simplex Adapter; width F is between 6.9 mm (min) and 7.0 mm (max)) that is cited below as pertinent art. 
While Solheid states that the disclosed fiber-optic telecommunications system can accommodate up to 576 adapters within the entire distribution frame 300 (48 adapters in 12 vertically-stacked rows of cassettes; Fig. 25; para. 0243) having a 19” width (para. 0197), Solheid does not specify the overall height of the distribution frame 10. For the overall height to be equal to or less than 1RU (1.75” = 44.45 mm), each cassette 20 (and adapters 132 in it; Fig. 8) would have to have a height of under 44.45 / 12 = 3.7 mm, which is less than the 6.9-7.0 mm height needed for the standard LC connector format. Hence, the 12 vertically-stacked rows of cassettes in Fig. 25 are taller than the 1RU height and do not meet the corresponding claim limitations. 
Claims 20 – 26 are allowed by virtue of dependency on claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“LC Product Specification” by OFS, 640-252-056, D02AK0036, Issue 3, 2006.
US 2010/0166378 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896